Detailed Office Action
	The communication dated 3/12/2019 has been entered and fully considered. Claims 1-7 and 9-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The instant specification does not contain any sections or subsections. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. 
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 4/5: replace “the actuators of said plurality” with “the plurality of actuators”. This is consistent with the same limitation recited in line 1.  
Lines 11/12: add “of actuators” after “said plurality” to maintain the consistency as described above.
. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: low pressure distributor element in claims 1 and 5, high pressure distributor element in claims 1 and 5, maintaining distributor element in claims 1-3 and 5, discharge element in claims 10-13, opening element in claims 12-13, balancing device in claims 14-15, and draining device in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-3 and 5 have the limitations “low pressure distributor element”, “high pressure distributor element”, and “maintaining distributor element”. The Examiner interprets these limitations under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “element” and (B) the term “element” is modified by the functional language “distributor” and (C) the term “element” is not modified by sufficient structure for performing the function of distributing in the claims. The Examiner interprets “distributor element” for all these limitations as a recess or a groove in communication with a source [page 11, lines 19-23] and equivalent thereof. 
The Examiner notes that one of ordinary skill in the art recognizes that the source would require a pump or equivalent thereof to send or distribute the claimed actuating fluid to the recess or the groove. Note that the instant specification does not explicitly teach that the source is equipped with a pump or equivalent thereof.
Claims 10-13 have the limitation “discharge element”. The Examiner interprets this limitation under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “element” and (B) the term “element” is modified by the functional language “discharge” and (C) the term “element” is not modified by sufficient structure for performing the function of discharging in the claims. The Examiner interprets “discharge element” as a recess or a groove [page 19, lines 16] and equivalent thereof.
Claims 12-13 have the limitation “opening element”. The Examiner interprets this limitation under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “element” and (B) the term “element” is modified by the functional language “opening” and (C) the term “element” is not modified by sufficient structure for 
Claims 14-15 have the limitation “balancing device”. The Examiner interprets this limitation under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “device” and (B) the term “device” is modified by the functional language “balancing” and (C) the term “device” is not modified by sufficient structure for performing the function of balancing in the claims. The Examiner interprets “balancing device” as a hydraulic device comprising of balancing arches for generating a balancing force [bottom of page 21 and page 22, lines 11-16] and equivalent thereof.
Claims 16-17 have the limitation “draining device”. The Examiner interprets this limitation under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “device” and (B) the term “device” is modified by the functional language “draining” and (C) the term “device” is not modified by sufficient structure for performing the function of draining in the claims. The Examiner interprets “draining device” as a collection device or recovery tank with a recess [page 23, lines 25 to page 24 line 5, claim 17] and equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 in lines 10/11 recites “an actuating fluid” for the low pressure distributor element. Subsequently and in lines 15/16 this claim recites “an actuating fluid” for the high pressure distributor element. As such, it is unclear whether the high-pressure actuating fluid is the same as the one recited earlier (the low-pressure one). If so, it should have been referred to as “the actuating fluid”. Otherwise, it needs to be referred to as “another actuating fluid” or “a second actuating fluid” with the earlier one being the first actuating fluid. Similar situation is noted for the maintaining distributor element in lines 20/21 that may require its actuating fluid to be referred to as the “third actuating fluid”. As such claim 1 and its dependent claims 2-7 and 9-18 are unclear, indefinite, and rejected. 
Claim 1 in lines 17 and 21 recites “said actuator”. There is insufficient antecedent basis for these limitations in the claim, since it is not clear whether these refer to “each actuator in line 1 or “one actuator” in line 11. As such claim 1 and its dependent claims 2-7 and 9-18 are unclear, indefinite, and rejected.
Claims 2 (line 2), 3 (lines 2/3), 14 (line 4), and 15 (line 4), similarly, recite “an actuating fluid” or “actuating fluid”. As discussed above, it is not clear which actuating fluid they are being referred to. As such these claims are rejected.
Claim 5 in lines 6 and 9 recites “the actuating fluid” and in lines 11/12 recites “the corresponding actuating fluid”. There is insufficient antecedent basis for these limitations in the claim, since as described above a number of actuating fluids are recited in claim 1. Therefore, the relation between these actuating fluids is unclear. As 
Claims 10 (line 4), 11 (line 4), 12 (lines 3 and 4, two occurrences), 13 (lines 3 and 4, two occurrences) recite “said actuator” or “the actuator”. There is insufficient antecedent basis for these limitations in the claims, since it is not clear whether these refer to “each actuator in line 1 of claim 1 or “one actuator” in line 11 of claim 1 or “a corresponding actuator” in line 24 of claim 1. As such, these claims are unclear, indefinite, and rejected.
Claims 10 (line 3/4), 11 (line 3/4), 12 (lines 4 and 6, two occurrences), 13 (lines 3/4 and 5, two occurrences) recite “the fluid present in a (or the) first chamber”. There is insufficient antecedent basis for these limitations in the claims.
Allowable Subject Matter
Independent claim 1 contains allowable subject matter. If 35 USC 112(b) rejection of claim 1, as discussed above, can be overcome, this claim becomes allowable.
The closes prior art to the independent claim 1 are BALBONI (US-2011/0183024), hereinafter BALBONI and ZHOU (CN-1046447670-A and its English translation), hereinafter ZHOU, both of record.
Regarding claim 1, BALBONI discloses a distributor device with plurality of actuators with the distributor device comprising of a rotary and a stator part {[0122] to [0133], [FIG. 17] note rotation around H and the “not shaded part” that is not numbered is the rotary part and the shaded parts 83/82 are the stator parts}. 
BALBONIN also discloses the low-pressure, high pressure, and maintaining elements for opening and closing the mold {[0027] to [0029], [0113], [0019] the 
BALBONI, however, fails to disclose that the rotary part has a network of communication conduits that are in communication with their corresponding actuators, and upon rotation, each communication conduit faces in sequence with the recited pressure elements (last paragraph of claim 1). 
ZHOU describes using a six-way control valve as this conduit network {[0009]}. Rotation of this valve around its stem provides the sequential facing with different pressure elements {[0009]}. Incorporation of ZHOU’s valve in the system of BALBONIN does not result in the rotary part’s hydraulic network of the instant invention as recited in claim 1, since this valve is a separate component and is in addition to the rotary part. The Examiner also notes that one advantage of the instant invention, as disclosed in the instant specification [Page 2, lines 10-28], is its valve-less operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748       

/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748